Case 5:16-cv-10444-JEL-EAS ECF No. 1951, PageID.67986 Filed 08/26/21 Page 1 of 5




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

 ORDER GRANTING IN PART AND DENYING IN PART MOTION
            FOR RECONSIDERATION [1864]

        Before the Court is Co-Lead Class Counsel Michael Pitt’s Motion

 for Reconsideration of the Court’s June 16, 2021 Order Denying the Hall

 Objectors’ Motion (ECF No. 1830). (ECF No. 1864.) The relief sought in

 the motion is set forth as:

        Interim Co-Lead Class Counsel Michael Pitt requests that the
        Court reconsider its Order denying the Hall Objectors’ Motion
        and reissue its opinion eliminating any reference to
        discussions and events which occurred in off-the-record
        proceedings in May 2021 or in the alternative to provide a
        mechanism for settlement of the record by granting partial
        relief as sought by the Hall Objectors in their Motion.

 (ECF    No.   1864,   PageID.66117.)     Co-Lead    Class   Counsel    seeks

 reconsideration of an Opinion and Order where he was neither a movant
Case 5:16-cv-10444-JEL-EAS ECF No. 1951, PageID.67987 Filed 08/26/21 Page 2 of 5




 nor a concurring party in the underlying motion. Regardless of whether

 Eastern District of Michigan Local Rule 7.1(h) permits such a filing, the

 motion for reconsideration is granted in part and denied in part for the

 reasons set forth below.

       In the underlying motion, the Hall objectors alleged that the Court

 was holding meetings off the record to adjudicate motions. (See ECF No.

 1736.) They requested that the Court discontinue that practice and

 include their counsel in all future hearings and meetings related to the

 partial settlement between Plaintiffs and some of the Defendants. (Id.)

 The Court denied the motion for the reasons set forth in the Opinion and

 Order dated June 16, 2021. (ECF No. 1830.) Co-Lead Class Counsel’s

 motion followed that decision and includes a detailed declaration

 covering issues related to his release of a transcript that was subject to a

 protective order, a timeline of his communications with the manufacturer

 of the portable bone scanning device, and other events related to bone

 lead testing. (ECF No. 1864.) Co-Lead Class Counsel repeats that he is

 “a proponent of using bone scans,” and has “work[ed] tirelessly” so that

 “anyone who wanted a bone scan [may] get one.” (ECF No. 1864,

 PageID.66122.) This issue has been thoroughly briefed and exhaustively


                                       2
Case 5:16-cv-10444-JEL-EAS ECF No. 1951, PageID.67988 Filed 08/26/21 Page 3 of 5




 argued as part of the pending Class Plaintiffs' Motion for Certification of a

 Settlement Class, Final Approval of Class Settlement, and Appointment of

 Settlement Class Counsel. (ECF No. 1794.) The Court will address all

 issues regarding bone lead testing as a component of the compensation

 program in the AMSA in its upcoming opinion and order on that motion.

 This “motion for reconsideration” is not the appropriate place to relitigate

 and argue these issues.

       In paragraphs 20 and 21 of Co-Lead Class Counsel’s declaration in

 support of his motion, he avers that the Court erred when indicating that

 he   made     a   statement     at   that    conference.    (ECF     No.    1864-1,

 PageID.66124.) Counsel is correct. Co-Lead Class Counsel Pitt did not

 indicate on March 1, 2021 that the class motion for immediate suspension

 would be withdrawn; Co-Lead Class Counsel Theodore Leopold made

 that representation. (See Tr., ECF No. 1450.) The Court’s Order Denying

 the Hall Objectors’ Motion is corrected in this regard.

       Second, counsel is correct that he was not the sole attorney on the

 motion for immediate suspension filed on March 1, 2020.1 (ECF No. 1864-



       1  While class counsel ultimately withdrew their motion for immediate
 suspension (ECF No. 1449), all of the issues raised in that motion have now been
 raised by objectors to the settlement and are under consideration by the Court in its
                                          3
Case 5:16-cv-10444-JEL-EAS ECF No. 1951, PageID.67989 Filed 08/26/21 Page 4 of 5




 1, PageID.66123.) Rather, the motion was signed and submitted by Pitt

 and Leopold, as well as the Executive Committee for Class Plaintiffs,

 Stephen Morrissey, Peretz Bronstein, Paul Novak, Teresa Bingman, and

 Esther Berezofsky. (ECF No. 1446, PageID.53684.) This aspect of the

 Court’s Order Denying the Hall Objectors’ Motion is therefore also

 corrected to include these individuals as movants on the motion for

 immediate suspension. (ECF No.1830.)

       As to the remaining matters set forth in the Motion for

 Reconsideration, the motion is denied. All of the issues related to Co-Lead

 Class Counsel and other counsel’s dissemination of Dr. Specht’s

 transcript have been resolved by the Court. Those lawyers, including Co-

 Lead Class Counsel, who released the transcript while it was still the

 subject of a protective order prohibiting sharing or releasing the

 transcript have been admonished. (ECF No. 1916.)

       The remaining issues set forth in Co-Lead Class Counsel’s motion

 present “the same issues ruled on by the Court, either expressly or by




 decision regarding final approval. Accordingly, the fact that counsel filed the motion
 and later withdrew it does not remove its subject matter from the issues presently
 before the Court.
                                           4
Case 5:16-cv-10444-JEL-EAS ECF No. 1951, PageID.67990 Filed 08/26/21 Page 5 of 5




 reasonable implication,” or issues that are being adjudicated in other

 parts of this case. E.D. Mich. L.R. 7.1(h)(3).

       Accordingly, the motion for reconsideration is granted in part and

 denied in part as set forth above.

       IT IS SO ORDERED.

 Dated: August 26, 2021                    s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge

                     CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on August 26, 2021.

                               s/Lisa Bartlett for William Barkholz
                               WILLIAM BARKHOLZ
                               Case Manager




                                       5
